DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is a response to an application filed on 06/03/2020, wherein claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/03/2020, 09/23/2020, 12/29/2020, 02/02/2021, 06/16/2021 and 11/9/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
The claims are objected to because of the following informalities:  
Claim 1, in the preamble, recites “the dynamically register comprising” but should read “the dynamically registering comprising”.
Claim 19, in the first limitation, recites “instructions to dynamically registering the client” but should read “instructions to dynamically register the client”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3, 10-12 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8-10 and 15-17 of US Patent No. 10,715,564.  For example, claims 1-3 of the instant application encompasses all of the limitations of claims 1-3 of US Patent No. 10,715,564 as follows:
Instant Application: 16/891,135
Patented Application: 10,715,564
Claim 1:  A computer readable medium having instructions stored thereon that, when executed by one or more processors, cause the processors to dynamically register a client for a multi-tenant cloud service, the dynamically register comprising:
Claim 3: The computer readable medium of claim 1, wherein the registering further comprises:
receiving a request for a service access token from an installed client application on the client, the request including a client assertion token;
receiving a request for a service access token from the installed client application over the network, the request including the client assertion token;
authenticating the client assertion token;
authenticating the client assertion token; and

sending the service access token to the installed client application over the network.

Claim3:  The computer readable medium of claim 2, wherein the registering further comprises:
receiving a request to access the service from the installed client application, the request including the service access token;
receiving a request to access the service from the installed client application over the network, the request including the service access token;
authenticating the service access token; and
authenticating the service access token; and
forwarding the service request to a service instance.
forwarding the service request to the service instance.
Claim 2:  The computer readable medium of claim 1, the registering further comprising:
Claim 1: A non-transitory computer readable medium having instructions stored thereon that, when executed by a processor, cause the processor to dynamically register a client for a multi-tenant cloud based authentication system, the dynamically registering comprising:
creating a service instance client, associated with the service instance, in a first tenancy, the service instance providing a service within the multi-tenant cloud service;
creating a service instance client, associated with a service instance, in a first tenancy, the service instance providing a service within the authentication system;
creating a template client, based on a security blueprint, in a second tenancy;
creating a template client, based on a security blueprint, in a second tenancy;
creating a registration client in the first tenancy; and
creating a registration client in the first tenancy;

receiving a request for a registration access token from an installed client application over a network, the request including an ID of the template client;
Claim 3:  The computer readable medium of claim 2, the registering further comprising

authenticating, using the template client, a user of the installed client application; and
authenticating, using the template client, a user of the installed client application;
sending the registration access token to the installed client application;
sending the registration access token to the installed client application over the network;
receiving a request for a client assertion token from the installed client application, the request including the registration access token;
receiving a request for a client assertion token from the installed client application over the network, the request including the registration access token;
authenticating, using the template client, the registration access token; and
authenticating, using the template client, the registration access token; and
sending the client assertion token, bound to an identity of the registration client, to the installed client application.
sending the client assertion token, bound to an identity of the registration client, to the installed client application over the network.


Claims 1-3, 10-12 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8-10 and 15-17 of US Patent No. 10,715,564.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3, 8-10 and 15-17 of US Patent No. 10,715,564 are in essence a “species” of the generic invention of claim 1-3, 10-12 and .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 1 recites “A computer readable medium having instructions stored thereon ...”  The Applicant’s Specification recites:
Computer readable media may be any available media that can be accessed by processor and includes both volatile and non-volatile media, removable and non-removable media, and communication media.

While Applicant’s Specification provides examples of a medium as claimed, such examples do not explicitly define the term.  The United States Patent and Trademark Office (USPTO) is required to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a medium as claimed typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the 
The Examiner suggests that the Applicant replace the term “computer readable medium” with the term “non-transitory computer readable medium” as recited in the claim(s) in order to properly render the claim(s) in statutory form in view of their broadest reasonable interpretation in light of the originally filed specification. Applicant is suggested to review page 4 of the Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009, under section II. Subsection (c), which describes a “non-transitory computer readable storage medium” being patent-eligible subject matter.
Claims 2-9 are dependent from claim 1, and are therefore rejected on the same basis.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 10 and 19, in the last limitation, recite “forwarding the service request”.  It is unclear whether “the service request” is referring to the “request for a service access token” or the “request to access the service”, therefore the claims are rendered indefinite.  For examination purposes, “forwarding the service request” will be interpreted as “forwarding the request to access the service”.
Claims 2-9, 11-18 and 20 are dependent from claims 1, 10 and 19, and therefore contain the same indefinite language.  As a result, they are rejected under the same rationale as claims 1, 10 and 19.
Claims 6 and 15 recite “wherein the installed client application is a unique device-specific and user-specific credential for each of a plurality of installed client applications”.  The meaning of this limitation is unclear, i.e. it is unclear how the installed client application can be a credential; therefore the claims are rendered indefinite.  For examination purposes, “the installed client application is a unique device-specific and user-specific credential” will be interpreted as “the installed client application includes a unique device-specific and user-specific credential”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 10 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borovoy et al. (US 2016/0164920), hereinafter Borovoy.  
Regarding claim 1, Borovoy discloses a computer readable medium having instructions stored thereon that, when executed by one or more processors, cause the processors to dynamically register a client for a multi-tenant cloud service, the dynamically register comprising: 
receiving a request for a service access token from an installed client application on the client, the request including a client assertion token (Borovoy, [0035]: receiving a grant token (client assertion token) as a request for an access token (service access token) from a mobile application (client application)); 
authenticating the client assertion token (Borovoy, [0025]: a grant token (client assertion token) is validated); 
sending a service access token to the installed client application (Borovoy, [0035]: access token (service access token) sent to mobile application (client application)); 
Borovoy, [0035]-[0036], [0040]-[0041]: receiving the access token (service access token) in a service request from the mobile application); 
authenticating the service access token (Borovoy, [0036], [0041]; and 
forwarding the service request to a service instance (Borovoy, [0042]: in response to a valid access token, forwarding the service request and receiving a service response from a service server (service instance), therefore the service request is forwarded to the service server (service instance)).
Regarding claim 10, the limitations have been addressed in the rejection of claim 1.
Regarding claim 19, the limitations have been addressed in the rejection of claim 1, and furthermore, Borovoy discloses a multi-tenant cloud system comprising: 
one or more processors in communication with a client of the multi-tenant cloud system, the processors executing instructions to dynamically registering the client comprising (Borovoy, Fig. 2, [0019]-[0020]).
Regarding claim 6, Borovoy discloses wherein the installed client application is a unique device-specific and user-specific credential for each of a plurality of installed client applications that interact with the multi-tenant cloud service (Borovoy, [0013], [0019], [0039]: mobile applications (client applications) include device authentication challenge handler (i.e. device-specific credential) and user authentication challenge handler (i.e. user-specific credential) for authenticating to cloud services).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Borovoy in view of Matsugashita et al. (US 2019/0068377), hereinafter Matsugashita.
Regarding claim 5, Borovoy does not explicitly disclose wherein the client assertion token comprises a JavaScript Object Notation (JSON) web token.
However, Matsugashita discloses wherein the client assertion token comprises a JavaScript Object Notation (JSON) web token (Matsugashita, [0068]: client transmits token request which includes a JSON web token (client assertion token)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Borovoy and Matsugashita before him or her before the effective filing date of the claimed invention, to modify a method for authenticating a mobile application for a service in which the mobile application provides a grant token to request a service 
Regarding claim 14, the limitations have been addressed in the rejection of claim 5.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Borovoy in view of de Boer et al. (US 2019/0190912), hereinafter de Boer.
Regarding claim 9, Borovoy does not explicitly disclose wherein a registration client is created in each tenancy in which a user subscribes to the service.
However, de Boer discloses wherein a registration client is created in each tenancy in which a user subscribes to the service (de Boer, [0043]: an application OAUTH client (registration client) is created for each user subscribing to an application (service); [0031]: OAUTH clients are tenant-specific).
It would have been obvious to one of ordinary skill in the art, having the teachings of Borovoy and de Boer before him or her before the effective filing date of the claimed invention, to modify a method for authenticating a mobile application for a service in which the mobile application provides a grant token to request a service access token as taught by Borovoy, to include creating an application OAUTH client for each user subscribing to an application (service) as taught by de Boer in order use the application OAUTH client as an application access token.  The motivation for doing so would have been to facilitate user authentication (de Boer, [0043]
Regarding claim 18, the limitations have been addressed in the rejection of claim 9.

Allowable Subject Matter
Claims 2-4, 7-8, 11-13, 15-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter:
The prior arts of record do not anticipate, teach or suggest, along with other limitations, a client registration process comprising creating a service instance client, associated with the service instance, in a first tenancy, the service instance providing a service within the multi-tenant cloud service; creating a template client, based on a security blueprint, in a second tenancy; creating a registration client in the first tenancy; and receiving a request for a registration access token from the installed client application, the request including an ID of the template client as claimed in claims 2, 11 and 20.  Claims 3-4, 7-8, 12-13 and 15-17 are allowable due to their dependence from claims 2 and 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESA M KENNEDY whose telephone number is (571)431-0704.  The examiner can normally be reached on Monday-Wednesday 9:30 am - 5:30 pm ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner also requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.

/LESA M KENNEDY/Examiner, Art Unit 2458